



Exhibit 10.14




Scripps Executive Deferred Compensation Plan


Amended and Restated as of February 23, 2015









--------------------------------------------------------------------------------








TABLE OF CONTENTS
                                                


ARTICLE 1.    INTRODUCTION                                     1
ARTICLE 2.    DEFINITIONS                                     2
ARTICLE 3.    ELIGIBILITY AND PARTICIPATION                         5
ARTICLE 4.    PARTICIPANT DEFERRAL CONTRIBUTIONS                     6
ARTICLE 5.    COMPANY MATCHING CONTRIBUTIONS                     8
ARTICLE 6.    VESTING                                         8
ARTICLE 7.    ACCOUNTS                                         9
ARTICLE 8.    INVESTMENT FUNDS                                 9
ARTICLE 9.    PAYMENT ELECTIONS                                 9
ARTICLE 10.    PAYMENT OF BENEFITS                                10
ARTICLE 11.    BENEFICIARIES; PARTICIPANT DATA                        14
ARTICLE 12.    ADMINISTRATION                                    15
ARTICLE 13.    AMENDMENT OR TERMINATION OF PLAN                    17
ARTICLE 14.    MISCELLANEOUS PROVISIONS                            18







--------------------------------------------------------------------------------






ARTICLE 1.
INTRODUCTION



1.1
IN GENERAL. The E.W. Scripps Company (the “Company”) adopted the Scripps
Executive Deferred Compensation Plan (the “Plan”) effective as of July 1, 2004.
Effective as of July 1, 2008, the Plan was amended and restated to comply with
the provisions of Section 409A of the Code. The Plan is maintained for the
benefit of certain key executives of the Company. The Plan is hereby amended and
restated, effective as of the Distribution Time, to conform to the terms of the
terms and conditions of the Employee Matters Agreement.



1.2
SECTION 409A OF THE CODE. In order to comply with Section 409A of the Code, the
Plan is divided into two parts, one of which is named “Part One” and the other
of which is named “Part Two.” Except as otherwise provided under this Article 1,
Part One of the Plan shall be governed by the terms and conditions of the Plan
as in effect on October 3, 2004. Part Two of the Plan shall be governed by the
terms and conditions set forth herein.

 
(a)
Part One. Any “amounts deferred” under the Plan by Participants in taxable years
beginning before January 1, 2005 (within the meaning of Section 409A of the
Code) and any earnings thereon shall be governed by the terms of Part One of the
Plan, and it is intended that such amounts and the earnings thereon shall be
exempt from the application of Section 409A of the Code. Nothing contained
herein is intended to materially enhance a benefit or right existing under Part
One of the Plan as of October 3, 2004, or add a new material benefit or right to
Part One of the Plan. Part One of the Plan is frozen, and neither the Company,
its affiliates nor any individual shall make or permit to be made any additional
contributions or deferrals under Part One of the Plan (other than earnings) on
or after that date.



(b)
Part Two. Any “amounts deferred” under the Plan by Participants in taxable years
beginning on or after January 1, 2005 (within the meaning of Section 409A of the
Code) and any earnings thereon shall be credited to the appropriate Subaccounts
under Part Two of the Plan, as selected by the Committee in its sole discretion.



1.3
ASSUMPTION OF CERTAIN OBLIGATIONS BY JOURNAL MEDIA GROUP, INC. In accordance
with the terms and conditions of the Employee Matters Agreement, effective as of
the Distribution Time, each Former Scripps Nonqualified Plan Participant who
participated in the Plan immediately prior to the Distribution Time shall cease
to participate in the Plan and shall have no further rights under the Plan.
Effective as of the Newspaper Merger Effective Time (or effective as of the
Transition Period End Date, as applicable with respect to Former Scripps
Nonqualified Plan Participants who participated in the Plan immediately prior to
the Distribution Time and who become Former Scripps Nonqualified Plan
Participants after the Newspaper Merger Effective Time), each Former Scripps
Nonqualified Plan Participant who participated in the Plan immediately prior to
the Distribution Time shall become a participant in the Journal Media Group,
Inc. Executive Deferred Compensation Plan, and Journal Media Group, Inc. will
assume, and fully perform, pay and discharge all liabilities, when such
liabilities become due, of the Plan with respect to Former Scripps Nonqualified
Plan Participants. Journal Media Group, Inc. will be responsible for any and all
liabilities and other obligations with respect to the Journal Media Group, Inc.
Executive Deferred Compensation Plan. Notwithstanding anything contained in this
Plan to the contrary, Former Scripps Nonqualified Plan Participants and
Transition Period Services Providers shall not be permitted to make Deferral
Contributions under this Plan with respect to services performed in calendar
years commencing after December 31, 2014, unless otherwise determined by the
Committee, in its sole discretion.








--------------------------------------------------------------------------------





1.4
DEFINITIONS. Capitalized terms that are not defined in Article 2 shall have the
meaning set forth in the Employee Matters Agreement or the Master Transaction
Agreement, as applicable.



ARTICLE 2.
DEFINITIONS



2.1
“Account” means the balance credited to a Participant’s or Beneficiary’s Plan
bookkeeping account, including contribution credits and deemed income, gains,
and losses credited thereto. A Participant’s or Beneficiary’s Account shall
consist of a Deferral Contributions Subaccount, and/or a Company Matching
Contributions Subaccount. Accounts are further described in Article 7.



2.2
“Affiliated Group” means the Company and each Subsidiary.



2.3
“Base Compensation” means the annual base rate of cash compensation payable by
the Affiliated Group to a Participant during a calendar year, excluding
Incentive Compensation, bonuses, commissions, severance payments, Company
Matching Contributions, qualified plan contributions or benefits, expense
reimbursements, fringe benefits and all other payments, and prior to reduction
for any deferrals under the Plan or any other plan of the Affiliated Group under
Sections 125 or 401(k) of the Code.



2.4
“Base Deferrals” means deferrals from Base Compensation, as described in Section
4.1(a).



2.5
“Basic Plan” means the Scripps Retirement and Investment Plan.



2.6
“Beneficiary” means any person or persons so designated in accordance with the
provisions of Section 11.1.



2.7
“Board” means the Board of Directors of The E. W. Scripps Company or any
successor.



2.8
“Change in Control” has the meaning given to such term in the Scripps Senior
Executive Change in Control Plan, as in effect on July 1, 2008, provided that
the transaction or event also constitutes a “change in the ownership,” a “change
in the effective control” or a “change in the ownership of a substantial portion
of the assets” of the Company within the meaning of Section 409A of the Code.

 
2.9
“Code” means the Internal Revenue Code of 1986, as amended.



2.10
“Committee” means the committee selected by the Board or its designee, whose
membership is appointed or removed by the Board or its designee, that is
responsible for administering the Plan. The Committee is further described in
Article 12. Unless and until otherwise provided by the Board, the Committee
shall be the Chief Administrative Officer of the Company, or his/her designee.



2.11
“Company” means The E. W. Scripps Company and its successors, including, without
limitation, the surviving corporation resulting from any merger or consolidation
of The E. W. Scripps Company with any other corporation, limited liability
company, joint venture, partnership or other entity or entities.



2.12
“Company Matching Contributions” means the contributions deemed made by the
Company pursuant to Article 5.








--------------------------------------------------------------------------------





2.13
“Company Matching Contributions Subaccount” means the portion of an Account
credited with Company Matching Contributions for a given Participant, adjusted
for gains and losses and payments.



2.14
“Controlled Group” means (a) the Company, and (b) all entities with whom the
Company would be considered a single employer under Sections 414(b) and 414(c)
of the Code, provided that in applying Section 1563(a)(1), (2), and (3) for
purposes of determining a controlled group of corporations under Section 414(b)
of the Code, the language “at least 50 percent” is used instead of “at least 80
percent” each place it appears in Section 1563(a)(1), (2), and (3), and in
applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Section 414(c), “at least 50 percent” is used instead of “at
least 80 percent” each place it appears in that regulation. Such term shall be
interpreted in a manner consistent with the definition of “service recipient”
contained in Section 409A of the Code.



2.15
“Deferral Contributions” means the combined Base Deferrals and Incentive
Deferrals made pursuant to Article 4.



2.16
“Deferral Contributions Subaccount” means the portion of an Account credited
with Deferral Contributions for a given Participant, adjusted for gains and
losses and payments.



2.17
“Deferral Election” shall mean the Election Agreement (or portion thereof)
completed by a Participant and filed with the Committee in accordance with
Article 4 that indicates the Base Deferrals, Incentive Deferrals or both that
will be deferred under the Plan for a calendar year or Performance Period.



2.18
“Election Agreement” means the agreement on a form that the Committee may
designate from time to time, on which a Participant makes certain elections and
other designations as set forth in Section 3.1(b).



2.19
“Eligible Employee” means those employees of the Affiliated Group who are (a)
expressly selected by the Committee, in its sole discretion, to participate in
the Plan, and (b) members of a “select group of management or highly compensated
employees,” within the meaning of Sections 201, 301 and 401 of ERISA. In lieu of
expressly selecting Eligible Employees for Plan participation, the Committee may
establish eligibility criteria (consistent with the requirements of clause (b)
of this Section 2.21) providing for participation of all Eligible Employees who
satisfy such criteria. The Committee may at any time, in its sole discretion,
change the eligibility criteria for Eligible Employees, or determine that one or
more Participants will cease to be an Eligible Employee. Notwithstanding the
foregoing, an Eligible Employee shall cease to be an Eligible Employee and shall
have no rights hereunder, without further action, when he or she becomes a
participant in the Journal Media Group, Inc. Executive Deferred Compensation
Plan.



2.20
“Employee Matters Agreement” means the Employee Matters Agreement, by and among
The E.W. Scripps Company, Desk Spinco, Inc., Desk NP Operating, LLC, Journal
Communications, Inc., Boat Spinco, Inc., and Boat NP Newco, Inc., dated as of
July 30, 2014.



2.21
“Entry Date” with respect to an Eligible Employee means the first day of each
calendar year.



2.22
“ERISA” means the Employee Retirement Security Act of 1974, as amended.






--------------------------------------------------------------------------------





2.23
“Incentive Compensation” means incentive compensation earned during a
Performance Period under the Company’s Executive Annual Incentive Plan, or its
successor, or such other plan that the Committee may designate from time to
time.



2.24
“Incentive Deferrals” means deferrals from Incentive Compensation, as described
in Section 4.1(b).



2.25
“Investment Fund(s)” means any fund(s) to which the Committee allows Eligible
Employees to nominally allocate their Accounts. Investment Funds are further
described in Article 8.



2.26
“Master Transaction Agreement” means the Master Transaction Agreement, by and
among The E. W. Scripps Company, Scripps Media, Inc., Desk Spinco, Inc., Desk NP
Operating, LLC, Desk NP Merger Co., Desk BC Merger, LLC, Journal Communications,
Inc., Boat Spinco, Inc., Boat NP Merger Co., and Boat NP Newco, Inc., dated as
of July 30, 2014.



2.27
“Participant” means any person so designated in accordance with the provisions
of Article 3, including, where appropriate according to the context of the Plan,
any former Eligible Employee who is or may become (or whose Beneficiary may
become) eligible to receive a benefit under the Plan. For purposes of clarity,
no Former Scripps Nonqualified Plan Participant shall be treated as a
Participant for purposes of the Plan after the Distribution Time (or after the
Transition Period End Date, as applicable with respect to a Transition Period
Services Provider who becomes a Former Scripps Nonqualified Plan Participant
after the Newspaper Merger Effective Time).



2.28
“Payment Election” means the Election Agreement (or portion thereof) completed
by a Participant and filed with the Committee in accordance with Article 9
hereof, that indicates the payment commencement date for Incentive Deferrals and
the form of payment for Base Deferrals (including Company Matching
Contributions) and Incentive Deferrals.



2.29
“Performance-Based Compensation” means that portion of a Participant’s Incentive
Compensation the amount of which, or the entitlement to which, is contingent on
the satisfaction of pre-established organizational or individual performance
criteria relating to a Performance Period of at least twelve (12) consecutive
months, and which satisfies the requirements for “performance-based
compensation” under Section 409A of the Code, including the requirement that the
performance criteria be established in writing by not later than (a) ninety (90)
days after the commencement of the period of service to which the criteria
relates and (b) the date the outcome ceases to be substantially uncertain. Where
a portion of an amount of Incentive Compensation would qualify as
Performance-Based Compensation if the portion were the sole amount available
under a designated incentive plan, that portion of the award will not fail to
qualify as Performance-Based Compensation if that portion is designated
separately by the Committee on the Deferral Election or is otherwise separately
identifiable under the terms of the designated incentive plan, and the amount of
each portion is determined independently of the other.



2.30
“Performance Period” means, with respect to any Incentive Compensation, the
period of time during which such Incentive Compensation is earned.



2.31
“Plan” means the Scripps Executive Deferred Compensation Plan as set forth
herein and as from time to time in effect. To the extent required to comply with
Section 409A of the Code, the term Plan shall include any plan that is required
to be aggregated with the Plan under Section 409A of the Code.








--------------------------------------------------------------------------------





2.32
“Separation from Service” means a termination of employment with the Controlled
Group in such a manner as to constitute a “separation from service” as defined
under Section 409A of the Code. Upon a sale or other disposition of the assets
of the Company or any member of the Controlled Group to an unrelated purchaser,
the Committee reserves the right, to the extent permitted by Section 409A of the
Code, to determine whether Participants providing services to the purchaser
after and in connection with the purchase transaction have experienced a
Separation from Service.



2.33
“Specified Employee” means a “specified employee” as determined by the Company
in accordance with Section 409A of the Code.



2.34
“Subsidiary” means a corporation, company or other entity (a) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (b)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.



2.35
“Unforeseeable Emergency” means an “unforeseeable emergency” as defined under
Section 409A of the Code.



2.36
“Valuation Date” means such date or dates as the Committee, in its sole
discretion, designates as a Valuation Date, provided that such dates shall occur
no less frequently than quarterly as of the last business day of each calendar
quarter.



2.37
In addition to the foregoing, certain other terms of more limited usage may be
defined in other Articles of the Plan. All terms defined in the Plan are
designated with initial capital letters.



2.38
Whenever appropriate, words used herein in the singular may be read as the
plural and the plural may be read as the singular. Unless otherwise clear from
the context, words used herein in the masculine shall also be deemed to include
the feminine.



ARTICLE 3.
ELIGIBILITY AND PARTICIPATION



3.1
REQUIREMENTS

(a)
An Eligible Employee shall be eligible to become a Participant on the first
Entry Date occurring on or after the date on which he or she becomes an Eligible
Employee. No individual shall become a Participant, however, if he/she is not an
Eligible Employee on the date his/her participation is to begin.



(b)
Except as otherwise provided in Article 1, in order to participate as of a
specified Entry Date, an Eligible Employee must make written application by
filing with the Committee, within such time period as the Committee shall
specify consistent with the terms of the Plan, an Election Agreement on which
the Eligible Employee shall:



(i)    Make a Deferral Election in accordance with Article 4;


(ii)    Make a Payment Election in accordance with Article 9;







--------------------------------------------------------------------------------





(iii)    Designate a Beneficiary or change a Beneficiary designation in
accordance with Section 11.1; and


(iv)    Agree to the terms of the Plan.


(c)
An Eligible Employee who chooses not to participate in the Plan when first
eligible to do so shall waive participation by so specifying on the Election
Agreement and shall not be eligible to participate until the next Entry Date.



3.2
CHANGE OF EMPLOYMENT CATEGORY. During any period in which a Participant remains
in the employ of the Affiliated Group, but ceases to be an Eligible Employee,
he/she shall not be eligible to make new Deferral Elections or have Company
Matching Contributions made on his/her behalf. However, his/her Account shall
continue to be revalued in accordance with Article 7.



3.3
PARTICIPATION BY EMPLOYEES OF AFFILIATED GROUP MEMBERS. Any member of the
Affiliated Group (other than the Company) may, by action of its board of
directors or equivalent governing body and with the consent of the Board, adopt
the Plan; provided that the Board may waive the requirement that such board of
directors or equivalent governing body effect such adoption. By its adoption of
or participation in the Plan, the adopting member of the Affiliated Group shall
be deemed to appoint the Company its exclusive agent to exercise on its behalf
all of the power and authority conferred by the Plan upon the Company and accept
the delegation to the Committee of all the power and authority conferred upon it
by the Plan. The authority of the Company to act as such agent shall continue
until the Plan is terminated as to the participating affiliate. An Eligible
Employee who is employed by a member of the Affiliated Group and who elects to
participate in the Plan shall participate on the same basis as an Eligible
Employee of the Company. The Account of a Participant employed by a
participating member of the Affiliated Group shall be paid in accordance with
the Plan solely by such member to the extent attributable to Base Deferrals or
Incentive Deferrals that would have been paid by such participating member in
the absence of deferral pursuant to the Plan, unless the Board otherwise
determines that the Company shall be the obligor.



ARTICLE 4.
PARTICIPANT DEFERRAL CONTRIBUTIONS



4.1
DEFERRAL ELECTIONS. A Participant may elect to defer Base Compensation for a
calendar year or Incentive Compensation for a Performance Period, as the case
may be, by filing a Deferral Election with the Committee in accordance with the
following rules:



(a)
Base Compensation. The Deferral Election with respect to Base Compensation must
be filed with the Committee by, and shall become irrevocable as of, December 31
(or such earlier date as specified by the Committee on the Deferral Election) of
the calendar year next preceding the calendar year for which such Base
Compensation would otherwise be earned. For purposes of this Section 4.1(a),
Base Compensation payable after the last day of a calendar year solely for
services performed during the final payroll period described in Section 3401(b)
of the Code containing December 31 of such year shall be treated as earned
during the subsequent calendar year.



(b)    Incentive Compensation


(i)
The Deferral Election with respect to Incentive Compensation must be filed with
the Committee by, and shall become irrevocable as of, December 31 (or such
earlier date






--------------------------------------------------------------------------------





as specified by the Committee on the Deferral Election) of the calendar year
next preceding the first day of the Performance Period for which such Incentive
Compensation would otherwise be earned.


(ii)
Notwithstanding anything contained in this 4.1 to the contrary, and only to the
extent permitted by the Committee, the Deferral Election with respect to
Incentive Compensation that constitutes Performance-Based Compensation must be
filed with the Committee by, and shall become irrevocable as of, the date that
is 6 months before the end of the applicable Performance Period (or such earlier
date as specified by the Committee on the Deferral Election), provided that in
no event may such Deferral Election be made after such Incentive Compensation
has become “readily ascertainable” within the meaning of Section 409A of the
Code. In order to make a Deferral Election under this Section 4.1(b)(ii), the
Participant must perform services continuously from the later of the beginning
of the Performance Period or the date the performance criteria are established
through the date a Deferral Election becomes irrevocable under this Section
4.1(b)(ii). A Deferral Election made under this Section 4.1(b)(ii) shall not
apply to any portion of the Performance-Based Compensation that is actually
earned by a Participant regardless of satisfaction of the performance criteria.



4.2
DURATION OF DEFERRAL ELECTIONS



(a)
Duration. Once irrevocable, a Deferral Election shall only be effective for the
calendar year or Performance Period with respect to which such election was
timely filed with the Committee. Except as provided in Section 4.2(b) hereof, a
Deferral Election, once irrevocable, cannot be cancelled or modified during a
calendar year or Performance Period.



(b)
Cancellation



(i)
The Committee may, in its sole discretion, cancel a Participant’s Deferral
Election where such cancellation occurs by the later of the end of the
Participant’s taxable year or the 15th day of the third month following the date
the Participant incurs a “disability.” For purposes of this Section 4.2(b)(i), a
disability refers to any medically determinable physical or mental impairment
resulting in the Participant’s inability to perform the duties of his or her
position or any substantially similar position, where such impairment can be
expected to result in death or can be expected to last for a continuous period
of not less than six months.



(ii)
The Committee may, in its sole discretion, cancel a Participant’s Deferral
Election due to an Unforeseeable Emergency or a hardship distribution pursuant
to Treasury Regulation Section 1.401(k)-1(d)(3).



(iii)
If a Participant’s Deferral Election is cancelled with respect to a particular
calendar year or Performance Period in accordance with this Section 4.2(b),
he/she may make a new Deferral Election for a subsequent calendar year or
Performance Period, as the case may be, only in accordance with Section 4.1
hereof.








--------------------------------------------------------------------------------





4.3
CHOICE OF CONTRIBUTION RATES



(a)
Unless the Committee otherwise specifies, an Eligible Employee may choose to
make Base Deferrals for the specified calendar year at a rate not to exceed
fifty percent (50%) of Base Compensation and Incentive Deferrals for the
specified Performance Period at a rate not to exceed one hundred percent (100%)
of Incentive Compensation; provided, however, that the Participant shall not be
permitted to defer less than 1% of each of his/her Base Compensation or
Incentive Compensation during any one calendar year or Performance Period, as
the case may be, and any such attempted deferral shall not be effective.
Eligible Employees may also choose to provide that their designated deferral
rate for Base Compensation shall apply only to the amount by which their Base
Compensation for any specified calendar year exceeds the applicable compensation
limit imposed under Section 401(a)(17) of the Code for that year.



(b)
Deferral Contributions shall be deducted by the Company from the pay of an
Eligible Employee, and an equivalent amount shall be credited to his/her
Deferral Contributions Subaccount as soon as administratively practicable
following the date that such amounts would have been paid to the Eligible
Employee if he/she had not made a Deferral Election.



ARTICLE 5.
COMPANY MATCHING CONTRIBUTIONS



5.1
ELIGIBILITY. Each Eligible Employee shall be eligible to receive a Company
Matching Contribution to his or her Company Matching Contributions Subaccount,
upon the terms and subject to the conditions of this Article 5.



5.2
AMOUNT. The Company Matching Contribution for any Eligible Employee described in
Section 5.1 hereof with respect to any Pay Date (as defined in the Basic Plan)
shall equal the sum of (a) 100% of the first 1% of the Eligible Employee’s
Incentive Deferrals and Base Deferrals (but only to the extent that the Base
Deferrals relate to Base Compensation in excess of the applicable compensation
limit imposed under Section 401(a)(17) of the Code for that year) with respect
to that Pay Date plus (b) 50% of the next 5% of the Eligible Employee’s
Incentive Deferrals and Base Deferrals (but only to the extent that the Base
Deferrals relate to Base Compensation in excess of the applicable compensation
limit imposed under Section 401(a)(17) of the Code for that year) with respect
to that Pay Date.



5.3
DATE OF CREDIT. Company Matching Contributions for a Pay Date shall be treated
as if they were set aside in an Eligible Employee’s Company Matching
Contributions Subaccount as soon as administratively practicable following the
end of the Pay Date and on the date specified by the Committee in its sole
discretion.



ARTICLE 6.
VESTING



6.1
GENERAL. A Participant shall always be one hundred percent (100%) vested in that
portion of his/her Account consisting of the Deferral Contributions Subaccount
and the Company Matching Contributions Subaccount.








--------------------------------------------------------------------------------





ARTICLE 7.
ACCOUNTS



7.1
ACCOUNTS



(a)
The Company will maintain on its books, as necessary, a Deferral Contributions
Subaccount and a Company Matching Contributions Subaccount for each Participant
to which shall be credited, as appropriate, Deferral Contributions under Article
4, Company Matching Contributions under Article 5, and deemed investment
earnings and/or losses as provided in Section 7.2. Amounts due to Base Deferrals
and Incentive Deferrals in the Deferral Contributions Subaccount shall be
accounted for separately. There also shall be separate accounting, if and to the
extent necessary, to track differing Payment Elections by a Participant with
respect to the commencement date or method of payment of different annual
deferral/credit elections.



(b)
All Accounts shall be bookkeeping accounts only, and all amounts credited
thereto shall, prior to being paid, in all events remain subject to the claims
of the Company’s general creditors.



7.2
ADJUSTMENTS. As of each Valuation Date, each Account will be adjusted, with
either an increase or a decrease, to reflect the deemed investment experience of
the Account since the preceding Valuation Date. For this purpose, the Account
will be adjusted to reflect the investment return under the Participant’s
investment elections pursuant to Article 8.



7.3
ACCOUNTING FOR PAYMENTS. As of the date of any payment hereunder, the payment to
a Participant or his/her Beneficiary shall be charged to such Participant’s
Account.



ARTICLE 8.
INVESTMENT FUNDS



8.1
GENERAL. The amount that is ultimately payable to a Participant with respect to
the Participant’s Account shall be determined as if such Account had been
invested in some or all of the Investment Funds. The Committee, in its sole
discretion, shall adopt (and modify from time to time) such rules and procedures
as it deems necessary or appropriate to implement the deemed investment of
Participants’ Accounts. In the event no election has been made by a Participant,
such Account will be deemed to be invested in an Investment Fund designated by
the Committee which has the characteristics of a money market or other fixed
income fund selected by the Committee. Participants shall be able to reallocate
their Accounts between the Investment Funds and reallocate amounts newly
credited to their Accounts at such time and in such manner as the Committee
shall prescribe. By electing to defer any amount under the Plan (or by receiving
or accepting any benefit under the Plan), each Participant acknowledges and
agrees that the Affiliated Group is not and shall not be required to make any
investment in connection with the Plan, nor is it required to follow the
Participant’s investment directions in any actual investment it may make or
acquire in connection with the Plan or in determining the amount of any actual
or contingent liability or obligation of the Company or any other member of the
Affiliated Group thereunder or relating thereto.



ARTICLE 9.
PAYMENT ELECTIONS



9.1
PAYMENT ELECTION. A Participant shall file a Payment Election with respect to
each Deferral Election in accordance with the following rules:








--------------------------------------------------------------------------------





(a)
Timing; Irrevocability. Payment Elections with respect to Base Deferrals and
Incentive Deferrals shall be filed with the Committee by, and shall become
irrevocable as of, the applicable filing deadline of the related Deferral
Election as specified in Section 4.1. Different Payment Elections may be made
for Base Deferrals and for Incentive Deferrals in subsequent calendar years or
Performance Periods, as the case may be, but previously filed Payment Elections
cannot be changed for prior years or periods. Different Payment Elections also
may be made for Base Deferrals and Incentive Deferrals, and the Payment Election
for Base Deferrals for a given calendar year also shall be applicable to the
related Company Matching Contributions for that calendar year.



(b)
Payment Date for Incentive Deferrals. Each Payment Election with respect to an
Incentive Deferral shall contain the Participant’s election regarding the time
that such Incentive Deferral shall commence to be paid. The Participant may
choose to receive an Incentive Deferral upon a Separation from Service or a
calendar year specified by the Participant that begins at least three years
after the close of the Performance Period to which the Payment Election applies.
Any amounts from separate Incentive Deferral elections for which the Participant
has chosen benefits to commence at Separation from Service or at the same
specified calendar year shall be commingled for bookkeeping purposes unless they
are to have different methods of payment. This Section 9.1(b) only is applicable
to Incentive Deferrals; payment of amounts attributable to Base Deferrals and
Company Matching Contributions are only made following Separation from Service
as provided in Section 10.2(a).



(c)
Form of Payment. Each Payment Election shall also contain the Participant’s
elections regarding the form of payment of any Base Deferrals for a calendar
year (including the related Company Matching Contributions for such year) and
any Incentive Deferrals for a Performance Period. The Participant may choose to
receive payment in a single lump sum, or in monthly installments, over a period
of five (5), ten (10) or fifteen (15) years. Notwithstanding the foregoing, if a
Participant shall have failed to designate properly the form of payment of the
Participant’s benefit under the Plan, such payment will be in a lump sum. In the
event that an Account (or portion thereof) is paid in installments: (i) the
first installment shall commence on the date specified in Section 10.2, and each
subsequent installment shall be paid on the monthly commencement anniversary
date until the Account has been fully paid; (ii) the amount of each installment
shall equal the quotient obtained by dividing the applicable portion of the
Account balance to be paid in installments as of the end of the day preceding
the date of such installment payment by the number of installment payments
remaining to be paid at the time of the calculation; and (iii) the amount of
such portion of the Account remaining unpaid shall continue to be credited with
gains, losses and earnings as provided in Article 7 hereof.



9.2
SMALL BALANCES. Any other provision of the Plan to the contrary notwithstanding,
if at the time of a Participant’s Separation from Service the value of his or
her Account is not in excess of $25,000, an amount equal to the Account balance
shall be paid in a cash lump sum within 30 days after the first business day of
the seventh month following the Participant’s Separation from Service (or if
earlier, upon the Participant’s death).



ARTICLE 10.
PAYMENT OF BENEFITS



10.1
CASH PAYMENTS. All payments under the Plan shall be made in cash.








--------------------------------------------------------------------------------





10.2
PAYMENT DATE



(a)
In General. Except as otherwise provided in Section 10.2(b), a Participant’s
Account shall commence to be paid, in the form of payment selected by the
Participant in accordance with Section 9.1(c), following his or her Separation
from Service on the date set forth in Section 10.2(c).

    
(b)
Incentive Deferrals. In the case of an Incentive Deferral that the Participant
has elected in accordance with Section 9.1(b) to receive in a specified calendar
year, such Incentive Deferral, as adjusted for gains and losses, shall commence
to be paid, in the form of payment selected by the Participant in accordance
with Section 9.1(c), in January of the calendar year specified by the
Participant with respect to such amount; provided, however, that if a
Participant’s Separation from Service occurs prior to such commencement date,
then such amount shall commence to be paid at the same time as the Participant’s
Base Deferrals under Section 10.2(a), in the form of payment selected by the
Participant under Section 9.1(c). Any Incentive Deferrals that have commenced to
be paid prior to a Separation from Service shall continue to be paid in
accordance with the form of payment selected by the Participant under Section
9.1(c).



(c)
Mandatory Six Month Delay. Except as otherwise provided in Sections 10.6(a), (b)
and (c), and to the extent required in order to comply with Section 409A of the
Code, all payments under this Agreement that are made as a result of the
Separation from Service of a Specified Employee shall commence to be paid within
30 days after the first business day of the seventh month following the
Participant’s Separation from Service (or if earlier, after the Participant’s
death).



10.3
CHANGE IN CONTROL. Notwithstanding any other provision of the Plan or any
Payment Election made by a Participant to the contrary, if a Change in Control
occurs and a Participant incurs a Separation from Service during the period
beginning on the date of the Change in Control and ending on the second
anniversary of the Change in Control, then the remaining amount of the
Participant’s vested Account shall be paid to the Participant or his/her
Beneficiary in a single lump sum within 30 days after the first business day of
the seventh month following the Participant’s Separation from Service (or if
earlier, after upon the Participant’s death).



10.4
WITHDRAWAL DUE TO UNFORESEEABLE EMERGENCY. A Participant shall have the right to
request, on a form provided by the Committee, an accelerated payment of all or a
portion of his or her Account in a lump sum if he or she experiences an
Unforeseeable Emergency. The Committee shall have the sole discretion to
determine, in accordance with the standards under Section 409A of the Code,
whether to grant such a request and the amount to be paid pursuant to such
request. Payment shall be made within thirty (30) days following the
determination by the Committee that a withdrawal will be permitted under this
Section 10.4, or such later date as may be required under Section 10.2(c)
hereof.



10.5
DELAY OF PAYMENTS UNDER CERTAIN CIRCUMSTANCES. To the extent permitted under
Section 409A of the Code, the Committee may, in its sole discretion, delay
payment under any of the following circumstances, provided that the Committee
treats all payments to similarly situated Participants on a reasonably
consistent basis:








--------------------------------------------------------------------------------





(a)
Payments Subject to Section 162(m). A payment may be delayed to the extent that
the Committee reasonably anticipates that if the payment were made as scheduled,
the Company’s deduction with respect to such payment would not be permitted due
to the application of Section 162(m) of the Code. If a payment is delayed
pursuant to this Section 10.5(a), then the payment must be made either (i)
during the Company’s first taxable year in which the Committee reasonably
anticipates, or should reasonably anticipate, that if the payment is made during
such year, the deduction of such payment will not be barred by application of
Section 162(m) of the Code, or (ii) during the period beginning with the first
business day of the seventh month following the Participant’s Separation from
Service (the “six month anniversary”) and ending on the later of (x) the last
day of the taxable year of the Company in which the six month anniversary occurs
or (y) the 15th day of the third month following the six month anniversary.
Where any scheduled payment to a specific Participant in a Company’s taxable
year is delayed in accordance with this paragraph, all scheduled payments to
that Participant that could be delayed in accordance with this paragraph must
also be delayed. The Committee may not provide the Participant an election with
respect to the timing of the payment under this Section 10.5(a). For purposes of
this Section 10.5(a), the term Company includes any entity which would be
considered to be a single employer with the Company under Section 414(b) or
Section 414(c) of the Code.



(b)
Federal Securities Laws or Other Applicable Law. A payment may be delayed where
the Committee reasonably anticipates that the making of the payment will violate
federal securities laws or other applicable law; provided that the delayed
payment is made at the earliest date at which the Committee reasonably
anticipates that the making of the payment will not cause such violation. For
purposes of the preceding sentence, the making of a payment that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Code is not treated as a violation of applicable law.



(c)
Other Events and Conditions. A payment may be delayed upon such other events and
conditions as the Internal Revenue Service may prescribe in generally applicable
guidance published in the Internal Revenue Bulletin.



10.6
DISCRETIONARY ACCELERATION OF PAYMENTS. To the extent permitted by Section 409A
of the Code, the Committee may, in its sole discretion, accelerate the time or
schedule of a payment under the Plan as provided in this Section 10.6. The
provisions of this Section 10.6 are intended to comply with the exception to
accelerated payments under Treasury Regulation Section 1.409A-3(j) and shall be
interpreted and administered accordingly.



(a)
Domestic Relations Orders. The Committee may, in its sole discretion, accelerate
the time or schedule of a payment under the Plan to an individual other than the
Participant as may be necessary to fulfill a domestic relations order (as
defined in Section 414(p)(1)(B) of the Code).



(b)
Conflicts of Interest. The Committee may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under the Plan to the
extent necessary for any federal officer or employee in the executive branch to
comply with an ethics agreement with the federal government. Additionally, the
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan the to the extent reasonably necessary
to avoid the violation of an applicable federal, state, local, or foreign ethics
law or conflicts of interest law (including where such payment is reasonably
necessary to permit the






--------------------------------------------------------------------------------





Participant to participate in activities in the normal course of his or her
position in which the Participant would otherwise not be able to participate
under an applicable rule).


(c)
Employment Taxes. The Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan to pay the
Federal Insurance Contributions Act (FICA) tax imposed under Sections 3101,
3121(a), and 3121(v)(2) of the Code, or the Railroad Retirement Act (RRTA) tax
imposed under Sections 3201, 3211, 3231(e)(1), and 3231(e)(8) of the Code, where
applicable, on compensation deferred under the Plan (the FICA or RRTA amount).
Additionally, the Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment, to pay the income tax at
source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the payment of the FICA or RRTA amount, and to pay the additional
income tax at source on wages attributable to the pyramiding Section 3401 of the
Code wages and taxes. However, the total payment under this acceleration
provision must not exceed the aggregate of the FICA or RRTA amount, and the
income tax withholding related to such FICA or RRTA amount.



(d)
Limited Cash-Outs. Subject to Section 10.2(c) hereof, the Committee may, in its
sole discretion, require a mandatory lump sum payment of amounts deferred under
the Plan that do not exceed the applicable dollar amount under Section
402(g)(1)(B) of the Code, provided that the payment results in the termination
and liquidation of the entirety of the Participant’s interest under the Plan,
including all agreements, methods, programs, or other arrangements with respect
to which deferrals of compensation are treated as having been deferred under a
single nonqualified deferred compensation plan under Section 409A of the Code.



(e)
Payment Upon Income Inclusion Under Section 409A. Subject to Section 10.2(c)
hereof, the Committee may, in its sole discretion, provide for the acceleration
of the time or schedule of a payment under the Plan at any time the Plan fails
to meet the requirements of Section 409A of the Code. The payment may not exceed
the amount required to be included in income as a result of the failure to
comply with the requirements of Section 409A of the Code.



(f)
Certain Payments to Avoid a Nonallocation Year under Section 409(p). Subject to
Section 10.2(c) hereof, the Committee may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under the Plan to prevent
the occurrence of a nonallocation year (within the meaning of Section 409(p)(3)
of the Code) in the plan year of an employee stock ownership plan next following
the plan year in which such payment is made, provided that the amount paid may
not exceed 125 percent of the minimum amount of payment necessary to avoid the
occurrence of a nonallocation year.



(g)
Payment of State, Local, or Foreign Taxes. Subject to Section 10.2(c) hereof,
the Committee may, in its sole discretion, provide for the acceleration of the
time or schedule of a payment under the Plan to reflect payment of state, local,
or foreign tax obligations arising from participation in the Plan that apply to
an amount deferred under the Plan before the amount is paid or made available to
the Participant (the state, local, or foreign tax amount). Such payment may not
exceed the amount of such taxes due as a result of participation in the Plan.
The payment may be made in the form of withholding pursuant to provisions of
applicable state, local, or foreign law or by payment directly to the
Participant. Additionally, the Committee may, in its sole discretion, provide
for the acceleration of the time or schedule of a payment under the Plan to pay
the income tax at source on wages imposed under Section






--------------------------------------------------------------------------------





3401 of the Code as a result of such payment and to pay the additional income
tax at source on wages imposed under Section 3401 of the Code attributable to
such additional wages and taxes. However, the total payment under this
acceleration provision must not exceed the aggregate of the state, local, and
foreign tax amount, and the income tax withholding related to such state, local,
and foreign tax amount.


(h)
Certain Offsets. Subject to Section 10.2(c) hereof, the Committee may, in its
sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan as satisfaction of a debt of the Participant to the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code), where such debt
is incurred in the ordinary course of the service relationship between the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) and the
Participant, the entire amount of reduction in any of the taxable years of the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) does not exceed
$5,000, and the reduction is made at the same time and in the same amount as the
debt otherwise would have been due and collected from the Participant.



(i)
Bona Fide Disputes as to a Right to a Payment. Subject to Section 10.2(c)
hereof, the Committee may, in its sole discretion, provide for the acceleration
of the time or schedule of a payment under the Plan where such payments occur as
part of a settlement between the Participant and the Company (or any entity
which would be considered to be a single employer with the Company under Section
414(b) or Section 414(c) of the Code) of an arm’s length, bona fide dispute as
to the Participant’s right to the deferred amount.



(j)
Plan Terminations and Liquidations. Subject to Section 10.2(c) hereof, the
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan as provided in Section 13.2 hereof.



Except as otherwise specifically provided in the Plan, including but not limited
to Section 4.2(b), Section 9.2, this Section 10.6 and Section 13.2 hereof, the
Committee may not accelerate the time or schedule of any payment or amount
scheduled to be paid under the Plan within the meaning of Section 409A of the
Code.
10.7
ACTUAL DATE OF PAYMENT. To the extent permitted by Section 409A of the Code, the
Committee may delay payment in the event that it is not administratively
possible to make payment on the date (or within the periods) specified in this
Article 10, or the making of the payment would jeopardize the ability of the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) to continue as a
going concern. Notwithstanding the foregoing, payment must be made no later than
the latest possible date permitted under Section 409A of the Code.



ARTICLE 11.
BENEFICIARIES; PARTICIPANT DATA



11.1
DESIGNATION OF BENEFICIARIES



(a)
Each Participant from time to time may designate any person or persons (who may
be named contingently or successively) to receive such benefits as may be
payable under the Plan upon or after the Participant’s death, and such
designation may be changed from time to time by the Participant by filing a new
designation. However, if the Participant is legally married at






--------------------------------------------------------------------------------





the time of his/her death, any designation of a Beneficiary other than the
person who is his or her legal spouse at the time of his or her death shall be
void, and such legal spouse will be the sole Beneficiary, unless such legal
spouse has consented to the designation of such other person as Beneficiary in a
written and signed statement. Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed in writing with the Committee
or its designee during the Participant’s lifetime.


(b)
In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, then any such benefit payment shall be made to the
Participant’s spouse, if then living, but otherwise to the person or persons
designated as Beneficiary under the Basic Plan, or, if such person(s) is not
then living, to the Participant’s then living descendants, if any, per stirpes,
but, if none, to the Participant’s estate. In determining the existence or
identity of anyone entitled to a benefit payment, the Committee may rely
conclusively upon information supplied by the Participant’s personal
representative, executor, or administrator. If a question arises as to the
existence or identity of anyone entitled to receive a benefit payment as
aforesaid, or if a dispute arises with respect to any such payment, then,
notwithstanding the foregoing, the Committee, in its sole discretion, may cause
such payment to be made to the Participant’s estate without liability for any
tax or other consequences that might flow therefrom or may take such other
action as the Committee deems to be appropriate.



11.2
INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES; INABILITY TO
LOCATE PARTICIPANTS OR BENEFICIARIES. Any communication, statement, or notice
addressed to a Participant or to a Beneficiary at his or her last post office
address as shown on the Company’s or Committee’s records shall be binding on the
Participant or Beneficiary for all purposes of the Plan. The Company or
Committee shall not be obliged to search for any Participant or Beneficiary
beyond the sending of a registered letter to such last known address. If a
benefit payable to an unlocated Participant or Beneficiary is subject to escheat
pursuant to applicable state law, the Company shall not be liable to any person
for any payment made in accordance with such law.



ARTICLE 12.
ADMINISTRATION



12.1
COMMITTEE. The Company, through the Committee, shall be responsible for the
general administration of the Plan and for carrying out the provisions hereof.
In general, the Committee shall have the full power, discretion and authority to
carry out the provisions of the Plan; in particular, the Committee shall have
full discretion to (a) interpret all provisions of the Plan, (b) resolve all
questions relating to eligibility for participation in the Plan and the amount
in the Account of any Participant and all questions pertaining to claims for
benefits and procedures for claim review, (c) resolve all other questions
arising under the Plan, including any factual questions and questions of
construction, (d) determine all claims for benefits, and (e) take such further
action as the Company shall deem advisable in the administration of the Plan.
The actions taken and the decisions made by the Committee hereunder shall be
final, conclusive, and binding on all persons, including the Company, its
shareholders, the other members of the Affiliated Group, employees,
Participants, and their estates and Beneficiaries. Decisions by the Committee
shall be made by majority vote of all members of the Committee. No member of the
Committee shall be liable for any act done or determination made in good faith.
No member of the Committee who is a Participant in the Plan may vote on matters






--------------------------------------------------------------------------------





affecting his/her personal benefit under the Plan, but any such member shall
otherwise be fully entitled to act in matters arising out of or affecting the
Plan notwithstanding his/her participation herein.


12.2
CLAIMS PROCEDURE



(a)
Notice of Claim. Any Participant or Beneficiary, or the duly authorized
representative of a Participant or Beneficiary, may file with the Committee a
claim for a Plan benefit. Such a claim must be in writing on a form provided by
the Committee and must be delivered to the Committee, in person or by mail,
postage prepaid. Within ninety (90) days (or forty-five (45) days if the claim
relates to disability) after the receipt of such a claim, the Committee or its
designee shall send to the claimant, by mail, postage prepaid, a notice of the
granting or the denying, in whole or in part, of such claim, unless special
circumstances require an extension of time for processing the claim. In no event
may the extension exceed ninety (90) days (or thirty (30) days if the claim
relates to disability) from the end of the initial period. If such an extension
is necessary, the claimant will be given a written notice to this effect prior
to the expiration of the initial period. The Committee or its designee shall
have full discretion to deny or grant a claim in whole or in part in accordance
with the terms of the Plan.



(b)
Action on Claim. The Committee or its designee shall provide to every claimant
who is denied a claim for benefits a written notice setting forth, in a manner
calculated to be understood by the claimant:



(i)
The specific reason or reasons for the denial;



(ii)
A specific reference to the pertinent Plan provisions on which the denial is
based;



(iii)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;



(iv)
An explanation of the Plan’s claim review procedure and a statement of the
Participant’s right to file suit in federal court following a denial upon
review; and



(v)
In the case of a claim involving disability, any additional information required
by federal regulations.



(c)
Review of Denial. Within sixty (60) days (or one hundred eighty (180) days if
the claim relates to disability) after the receipt by a claimant of written
notification of the denial (in whole or in part) of a claim, the claimant or the
claimant’s duly authorized representative, upon written application to the
Committee, delivered in person or by certified mail, postage prepaid, may review
pertinent documents and may submit to the Committee, in writing, issues,
documents and comments concerning the claim. Upon the Committee’s receipt of a
notice of a request for review, the Committee shall review all submitted
information, regardless of whether such information was considered as part of
the original decision, and shall communicate the decision on review in writing
to the claimant. The decision on review shall be written in a manner calculated
to be understood by the claimant and shall include the information described in
Section 12.2(b). The decision on review shall be made no later than sixty (60)
days (or forty-five (45) days if the claim relates to disability) after the
Committee’s receipt of a request for a review, unless special circumstances
require an extension of time






--------------------------------------------------------------------------------





for processing, in which case a decision shall be rendered not later than one
hundred twenty (120) days (or ninety (90) days if the claim relates to
disability) after receipt of the request for review. If an extension is
necessary, the claimant shall be given written notice of the extension by the
Committee prior to the expiration of the initial period. Actions under this
Section 12.2(c) shall be taken by the full Committee (excluding any members of
the Committee who participated in any decision on the initial claim pursuant to
Section 12.2(a)).


12.3
COMPLIANCE WITH SECTION 409A. It is intended that the Plan comply with the
provisions of Section 409A of the Code, so as to prevent the inclusion in gross
income of any amounts deferred hereunder in a taxable year that is prior to the
taxable year or years in which such amounts would otherwise actually be paid or
made available to Participants or Beneficiaries. The Plan shall be construed,
administered, and governed in a manner that effects such intent, and the
Committee shall not take any action that would be inconsistent with such intent.
Although the Committee shall use its best efforts to avoid the imposition of
taxation, interest and penalties under Section 409A of the Code, the tax
treatment of deferrals under the Plan is not warranted or guaranteed. Neither
the Company, the other members of the Affiliated Group or the Controlled Group,
the Board, nor the Committee (nor its designee) shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by any Participant,
Beneficiary or other taxpayer as a result of the Plan. Any reference in the Plan
to Section 409A of the Code will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section
409A by the U.S. Department of Treasury or the Internal Revenue Service. For
purposes of the Plan, the phrase “permitted by Section 409A of the Code,” or
words or phrases of similar import, shall mean that the event or circumstance
shall only be permitted to the extent it would not cause an amount deferred or
payable under the Plan to be includible in the gross income of a Participant or
Beneficiary under Section 409A(a)(1) of the Code.



ARTICLE 13.
AMENDMENT OR TERMINATION OF PLAN



13.1
IN GENERAL. The Company reserves the right to amend, terminate or freeze the
Plan, in whole or in part, at any time by action of the Board. Moreover, the
Committee may amend the Plan at any time in its sole discretion to ensure that
the Plan complies with the requirements of Section 409A of the Code or other
applicable law or to implement the provisions of Article 1. In no event shall
any such action by the Board or Committee reduce the amounts that have been
credited to the Account of any Participant prior to the date such action is
taken without the consent of the Participant, unless the Board or the Committee,
as the case may be, determines in good faith that such action is necessary to
ensure compliance with Section 409A of the Code. To the extent permitted by
Section 409A of the Code, the Committee may, in its sole discretion, modify the
rules applicable to Deferral Elections, Payment Elections and Subsequent Payment
Elections to the extent necessary to satisfy the requirements of the Uniformed
Service Employment and Reemployment Rights Act of 1994, as amended, 38 U.S.C.
4301-4334.



13.2
PAYMENTS UPON TERMINATION. In the event that the Plan is terminated, the amounts
allocated to a Participant’s Account shall be paid to the Participant or his/her
Beneficiary on the dates on which the Participant or his/her Beneficiary would
otherwise receive benefits hereunder without regard to the termination of the
Plan. Notwithstanding the preceding sentence, and to the extent permitted under
Section 409A of the Code, the Company, by action taken by its Board, may
terminate the Plan and accelerate the payment of the vested Account balances
subject to the following conditions (and subject to the additional payment
restrictions of Section 10.2(c) hereof):








--------------------------------------------------------------------------------





(a)
Company’s Discretion. The termination does not occur “proximate to a downturn in
the financial health” of the Company (within the meaning of Treasury Regulation
Section 1.409A-3(j)(4)(ix)), and all other arrangements required to be
aggregated with the Plan under Section 409A of the Code are also terminated and
liquidated. In such event, the entire vested Account balance shall be paid at
the time and pursuant to the schedule specified by the Committee, so long as all
payments are required to be made no earlier than twelve (12) months, and no
later than twenty-four (24) months, after the date the Board irrevocably
approves the termination of the Plan. Notwithstanding the foregoing, any payment
that would otherwise be paid pursuant to the terms of the Plan prior to the
twelve (12) month anniversary of the date that the Board irrevocably approves
the termination of the Plan shall continue to be paid in accordance with the
terms of the Plan. If the Plan is terminated pursuant to this Section 13.2(a),
the Company shall be prohibited from adopting a new plan or arrangement that
would be aggregated with the Plan under Section 409A of the Code within three
(3) years following the date that the Board irrevocably approves the termination
and liquidation of the Plan.



(b)
Change in Control. The termination occurs pursuant to an irrevocable action of
the Board that is taken within the thirty (30) days preceding or the twelve (12)
months following a Change in Control, and all other plans sponsored by the
Company (determined immediately after the Change in Control) that are required
to be aggregated with the Plan under Section 409A of the Code are also
terminated with respect to each Participant therein who experienced the Change
in Control (“Change in Control Participant”). In such event, the vested Account
balance of each Participant under the Plan and each Change in Control
Participant under all aggregated plans shall be paid at the time and pursuant to
the schedule specified by the Committee, so long as all payments are required to
be made no later than twelve (12) months after the date that the Board
irrevocably approves the termination.



(c)
Dissolution; Bankruptcy Court Order. The termination occurs within twelve (12)
months after a corporate dissolution taxed under Section 331 of the Code, or
with the approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A). In
such event, the vested Account balance of each Participant shall be paid at the
time and pursuant to the schedule specified by the Committee, so long as all
payments are required to be made by the latest of: (i) the end of the calendar
year in which the Plan termination occurs, (ii) the first calendar year in which
the amount is no longer subject to a substantial risk of forfeiture, or (iii)
the first calendar year in which payment is administratively practicable.



(d)
Other Events. The termination occurs upon such other events and conditions as
the Internal Revenue Service may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.



The provisions of paragraphs (a), (b), (c) and (d) of this Section 13.2 are
intended to comply with the exception to accelerated payments under Treasury
Regulation Section 1.409A-3(j)(4)(ix) and shall be interpreted and administered
accordingly. The term “Company” as used in paragraphs (a) and (b) of this
Section 13.2 shall include the Company and any entity which would be considered
to be a single employer with the Company under Code Sections 414(b) or Section
414(c).
ARTICLE 14.
MISCELLANEOUS PROVISIONS



14.1
LIMITATION OF RIGHTS. Nothing contained in the Plan shall be construed to:








--------------------------------------------------------------------------------





(a)
Limit in any way the right of the Company to terminate an Eligible Employee’s
employment at any time; or



(b)
Be evidence of any agreement or understanding, express or implied, that the
Company will employ an Eligible Employee in any particular position or at any
particular rate of remuneration.



14.2
INTEREST OF PARTICIPANTS. The obligation of the Company and any other
participating member of the Affiliated Group under the Plan to make payment of
amounts reflected in an Account merely constitutes the unsecured promise of the
Company (or, if applicable, the participating members of the Affiliated Group)
to make payments from their general assets and no Participant or Beneficiary
shall have any interest in, or a lien or prior claim upon, any property of the
Affiliated Group. Nothing in the Plan shall be construed as guaranteeing future
employment to Eligible Employees. It is the intention of the Affiliated Group
that the Plan be unfunded for tax purposes and for purposes of Title I of ERISA.
The Company may create a trust to hold funds to be used in payment of its and
the Affiliated Group’s obligations under the Plan, and may fund such trust;
provided, however, that any funds contained therein shall remain liable for the
claims of the general creditors of the Company and the other participating
members of the Affiliated Group, and provided further that no assets shall be
transferred to any such trust at a time or in a manner that would cause an
amount to be included in a Participant’s income under Section 409A(b) of the
Code.



14.3
NONALIENATION OF BENEFITS. Except as permitted by the Plan, no right or interest
under the Plan of any Participant or Beneficiary shall, without the written
consent of the Company, be (a) assignable or transferable in any manner, (b)
subject to alienation, anticipation, sale, pledge, encumbrance, attachment,
garnishment or other legal process or (c) in any manner liable for or subject to
the debts or liabilities of the Participant or Beneficiary. Notwithstanding the
foregoing, to the extent permitted by Section 409A of the Code and subject to
Section 10.6(a) hereof, the Committee shall honor a judgment, order or decree
from a state domestic relations court which requires the payment of part or all
of a Participant’s or Beneficiary’s interest under the Plan to an “alternate
payee” as defined in Section 414(p) of the Code.



14.4
CLAIMS OF OTHER PERSONS. The provisions of the Plan shall in no event be
construed as giving any other person, firm or corporation any legal or equitable
right as against the Affiliated Group or the officers, employees or directors of
the Affiliated Group, except any such rights as are specifically provided for in
the Plan or are hereafter created in accordance with the terms and provisions of
the Plan.



14.5
ERISA AND GOVERNING LAW. The Plan is an unfunded deferred compensation plan for
a select group of management or highly compensated employees, as defined in
Section 201(2) and 401(a)(1) of ERISA. As such, the Plan is expressly excluded
from all, or substantially all, of the provisions of ERISA, including but not
limited to Parts 2 and 3 of Title I thereof. None of the statutory rights and
protections conferred on participants by ERISA are conferred under the terms of
the Plan, except as expressly noted or required by operation of law. To the
extent not superseded by federal law, the laws of the State of Ohio shall
control in any and all matters relating to the Plan.



14.6
SEVERABILITY. If any provision of the Plan shall be held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable and the Plan
shall be construed and enforced as if the illegal or invalid provision had never
been included herein.






--------------------------------------------------------------------------------







14.7
SUCCESSORS. The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume the Plan. The Plan shall be binding upon and inure to the benefit of the
Company and any successor of or to the Company, including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by sale, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of the Plan), and the heirs, beneficiaries, executors
and administrators of each Participant.



14.8
ELECTRONIC OR OTHER MEDIA. Notwithstanding any other provision of the Plan to
the contrary, including any provision that requires the use of a written
instrument, the Committee may establish procedures for the use of electronic or
other media in communications and transactions between the Plan or the Committee
and Participants and Beneficiaries. Electronic or other media may include, but
are not limited to, e-mail, the Internet, intranet systems and automated
telephonic response systems.



14.9
PARTICIPANTS DEEMED TO ACCEPT PLAN. By accepting any benefit under the Plan,
each Participant and each person claiming under or through any such Participant
shall be conclusively deemed to have indicated his or her acceptance and
ratification of, and consent to, all of the terms and conditions of the Plan and
any action taken under the Plan by the Board, the Committee or the Company or
the other members of the Affiliated Group, in any case in accordance with the
terms and conditions of the Plan.






